DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21 there is an inconsistency in the language of the claim and that of the base preamble thus making its scope unclear.  Preamble states “a headband”; however, line 4 states “and connects with a hair topper” which is only functionally recited, thus indicating that the claims are directed to the subcombination, the headband.  However claims 35 and 36 positively recites the hair topper, i.e. a comb and tines, thus indicating that the claim is directed to the combination of the hair topper and the headband.  As such it is unclear whether applicant intends the claim to be drawn to the combination or the subcombination.  Applicant is hereby required to indicate which, the combination (hair topper and headband) or subcombination (the headband) claims 21-36 are 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bermeister (US 2011/0041866).
Bermeister disclose a headband, comprising a fabric band (101) having a first end (103) and a second end (104), the fabric band including a first connector (111) and a second connector (112) on the respective first end and second end of the fabric band; wherein the fabric band is retained on a head of a user and connects with a hair topper (i.e. scarf) such that the hair topper is attached to the head of the user by connection with the fabric band (see Figures 1a, 1b, and 2d; paragraph 42). The first connector (111) and the second connector (112) on the respective first end and second end of the fabric band connect with each other (see Figure 2a-2c). The first connector and the second connector connect with each other around the head of the user (see Figure 2c). The fabric band is disposable behind the hairline of the head of the user (see Figure 2c). The fabric band is disposable above the ears of the head of the user (see Figure 2c). The fabric band is disposable behind the back of the head of the user and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bermeister (US 2011/0041866) in view of Park (US 2011/0036368).
Bermeister disclose the claimed invention except for the hair topper having a comb wherein the comb has tines.  Park teaches a hair topper with combs wherein the combs have tines (see Figures 3 and 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have the hair topper of Bermeister have a comb and tines as taught by Park to further help secure the hair topper to the user’s head.

Claims 37, 39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 5,806,535) in view of Park (US 2011/0036368).
Becker discloses a fabric band (70) having a first end (72) and a second end (74), the fabric band including a first connector (78) and a second connector (77) on the .
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Park as applied to claims 37, 39, and 40 above, and further in view of Bermeister (US 2011/0041866).
The combination of Becker and Park disclose the claimed invention except for the fabric band being made from velvet. Bermeister teaches a fabric band being used with a head topper wherein the fabric band is made from velvet (paragraph 43). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the fabric band of Becker and Park be made from velvet as taught by Bermeister to allow for a comfortable fit and secure fit to the user’s hair and scalp.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
6/11/2021